Citation Nr: 9907787	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-11 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel



INTRODUCTION

The veteran served on active duty from August 1964 through 
November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran had labile hypertension during service.

2.  Medical evidence of record demonstrates that the current 
hypertension is related to the labile hypertension in 
service.


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed hypertension during 
service and that medical evidence demonstrates that his 
current hypertension started while he was on active duty.  He 
further contends that he was treated for hypertension during 
the period from November 1989 to 1993, while he worked as a 
civilian at the Altus Air Force Base in Oklahoma.

The threshold question to be addressed in adjudicating this 
case on the merits is whether the veteran has submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim, that is, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than mere allegation; the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a service 
connection claim to be well grounded, there must be competent 
evidence of current disability and of an etiological 
relationship between that disability and service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The evidence of record establishes a well-grounded service 
connection claim.  There is competent evidence that the 
veteran currently has hypertension.  In addition, there is 
medical evidence of an etiological relationship between the 
current hypertension and the diagnosed labile hypertension in 
service.  Additionally, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.

The service medical records demonstrate that the veteran had 
normal blood pressure readings during service until July 
1988.  A record dated July 31, 1988 demonstrates a blood 
pressure reading of 144/90.  A record dated August 5, 1988, 
demonstrates a blood pressure reading of 128/100.  The 
veteran underwent daily blood pressure checks from August 8 
through August 12, 1988.  With the exception of one reading, 
the reported blood pressure readings each had a diastolic 
pressure of 90 or above.  A notation dated September 15, 1988 
indicates the veteran was "ok'd for treatment [of] labile 
hypertension."  A record dated September 15, 1988, 
demonstrates a provisional diagnosis of hypertension and a 
final diagnosis of "labile hypertension secondary to dental 
anxiety."  

The veteran claims that he received treatment for 
hypertension while he worked as a civilian at the Altus Air 
Force Base from November 1989 to 1993.  Records received from 
the United States Air Force Hospital Altus contain records 
dated only from June to July 1991.  A record dated June 21, 
1991, notes that the veteran had diagnosed hypertension.  The 
other records concern treatment of other conditions and are 
negative for treatment of or a diagnosis of hypertension.

The evidence also contains private treatment records from Dr. 
R. Brent Smith and Dale Smith, D.O.  The medical records from 
Dr. Dale Smith include records dated in November 1994 and 
January 1995 which note a past medical history of 
hypertension.  The records from Dr. R. Brent Smith provide a 
diagnosis of hypertension beginning with a record dated in 
December 1994.  In addition, Dr. R. Brent Smith provided the 
following medical opinion in a statement dated November 5, 
1997:  "It is my opinion, after reviewing the medical 
records that [the veteran] developed hypertension in 1988."

At a personal hearing in May 1998, the veteran testified that 
when he got out of service in 1989, he worked at Altus Air 
Force Base from November 1989 until 1993, and that he went to 
the military doctors at military facilities for treatment.  
The veteran stated that he was diagnosed in service in 1988 
with labile hypertension and had had high blood pressure 
readings on and off ever since then.  He testified that he 
was placed on medication when he sought treatment at Altus 
Air Force Base.  He indicated that he sought treatment from a 
private physician in 1994 after he began working elsewhere.

The evidence demonstrates that on several occasions during 
service, from July to September 1988, the veteran had 
abnormally high blood pressure readings.  The final diagnosis 
was labile hypertension.  Although the available medical 
evidence does not demonstrate continuity of hypertension from 
October 1988 to June 1991, the evidence contains a medical 
opinion from Dr. R. Brent Smith that the veteran developed 
hypertension in 1988.  Although the evidence indicates that 
Dr. R. Brent Smith only began treating the veteran in 1994, 
he noted that he had reviewed the veteran's service medical 
records in reaching this conclusion.  Based on the findings 
in service of labile hypertension and Dr. R. Brent Smith's 
medical opinion providing a medical nexus between the 
veteran's current hypertension and the high blood pressure 
readings during service, the Board finds that the evidence 
supports entitlement to service connection for hypertension.


ORDER

Service connection for hypertension is granted.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals




- 5 -


- 1 -


